Citation Nr: 9909365	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  91-46 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus of the lumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
musculoligamentous sprain, lumbosacral spine, prior to 
September 17, 1996.

3.  Entitlement to an evaluation in excess of 20 percent for 
musculoligamentous sprain, lumbosacral spine, beginning on 
September 17, 1996.

4.  Entitlement to an increased rating for residuals of an 
injury to the left ankle, currently assigned a 10 percent 
evaluation.

5.  Entitlement to an increased rating for residuals of right 
(major) shoulder sprain, currently assigned a 10 percent 
evaluation.





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active duty from February 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of September 1987 and February 1991.  The case was previously 
remanded in May 1992, October 1993, and May 1995.  In August 
1996, the veteran was assigned 10 percent ratings, each, for 
the residuals of the left ankle injury and the residuals of 
the right shoulder injury, effective the date of claim.  
Additionally, by rating decision dated in January 1998, the 
evaluation for musculoligamentous sprain, lumbosacral spine, 
was increased to 20 percent, effective September 17, 1996, 
during the course of the appeal period.  However, the United 
States Court of Veterans Appeals (Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet.App. 35, 
38 (1993).  Consequently, the issues are as set forth above.  

After the case was transferred to the Board for appellate 
consideration, but within 90 days of February 1999 
notification to the veteran of the transfer, the veteran 
submitted additional evidence pertaining to issues on appeal.  
An appellant will be granted a period of 90 days following 
the mailing of notice to him that the appellate record has 
been transferred to the Board, or until the date the of the 
Board decision, whichever comes first, during which he may 
submit additional evidence.  38 C.F.R. § 20.1304(a) (1998).  
However, any pertinent evidence so submitted must be referred 
to the agency of original jurisdiction for review and 
preparation of a Supplemental Statement of the Case, unless 
this procedural right is waived, in writing, by the appellant 
or representative. 38 C.F.R. § 20.1304(c) (1998).  There is 
no such waiver in this case; accordingly, to ensure full 
compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

The RO must review the veteran's case in 
light of the additional evidence received 
in March 1999.  If this evidence 
indicates additional development that 
should be undertaken, the RO should 
complete such action, and again review 
the case.  If the decision remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  While regretting the delay 
involved in again remanding this case, it is felt that to 
proceed with a decision on the merits at this time would 
violate the applicable legal authority, and, therefore, would 
not withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







- 4 -


